Citation Nr: 0305049	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  99-21 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for urethritis with 
associated prostatitis, currently evaluated as 20 percent 
disabling.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The veteran had active duty from February 1953 to February 
1955.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 decision by the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied a rating in 
excess of 20 percent for urethritis with associated 
prostatitis.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act (VCAA) of 2000.  106 
P.L. 475, 114 Stat. 2096 (2000).  In pertinent part, this law 
redefined VA's notice and duty to assist requirements.  See 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 2002).  See 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  
In a decision dated February 2001, the Board denied the claim 
on the merits.

On June 15, 2001, the Court of Appeals for Veterans Claims 
vacated and remanded the Board's 2001 decision pursuant to 
the Secretary's Motion for Remand and to Stay Proceedings 
requesting further consideration of the VCAA provisions.  The 
Board then deferred adjudication of the claim for further 
development pursuant to 38 C.F.R. § 19.9(a)(2).

The Board notes that, in a statement received in January 
2003, the veteran claimed that he was unemployable due to his 
service connected genitourinary disability.  He was unclear 
as to whether he sought a reopening of his previously denied 
claim for service connection for impotence as secondary to 
service connected urethritis with associated prostatitis.  
These issues are referred to the RO for appropriate action.


FINDINGS OF FACT

The evidence shows that the veteran's urethritis with 
associated prostatitis is manifested by urinary frequency of 
2- 3 times per night, and less frequently than hourly during 
the day; urinary hesitancy; some urinary leakage, but not 
enough to require use of absorbent pads or other materials; 
and symptoms of burning on urination, urgency, and an 
"irritable" sensation in his penis.

CONCLUSION OF LAW

Urethritis with associated prostatitis is not more than 20 
percent disabling according to the schedular criteria.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.115a, 4.115b, Diagnostic Codes 7511, 7527 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted in the Introduction, the provisions of the VCAA 
became effective during the pendency of this appeal.  Among 
other things, this law requires VA to notify a claimant of 
the information and evidence necessary to substantiate a 
claim and includes other notice and duty to assist 
provisions.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002).  VA has enacted regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2002).

The Court has emphasized that the provisions of the VCAA 
impose new notice requirements on the part of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
Supp. 2001).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.  

On August 6, 2002, the Board sent the veteran a letter which 
notified him of his responsibility for providing private 
medical records to substantiate his claim, but that VA would 
assist him in obtaining any records provided that he return 
an enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs.  
He was also notified that VA would assist him in obtaining 
any identified VA records, and provided a telephone number to 
call to answer any questions he may have.  He was further 
advised of the applicable rating criteria.  On October 23, 
2002, he was advised of the Board's receipt of medical 
records from Elroy D. Krush, M.D., provided copies of those 
documents and given an additional opportunity to present 
further evidence or argument.  On November 19, 2002, the 
Board received notification from the veteran that he had no 
further evidence or argument to present in support of his 
claim.  The Board finds, therefore, that the provisions of 
section 5103 obligation have been satisfied.

The provisions of 38 U.S.C.A. § 5103A require VA to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Specifically, VA has an 
obligation to make continuing efforts to obtain records in 
the possession of a Federal department or agency until it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)(3) (West Supp. 2001).  In this case, 
VA has obtained the veteran's service medical records and his 
VA clinical records.  He is in receipt of retirement, and not 
disability, payments from the Social Security Administration.  
Furthermore, the Board obtained private clinical records from 
Dr. Krush per the veteran's request, and the veteran 
indicated on November 19, 2002 that he had no further 
evidence or argument to present in support of his claim.  The 
Board, therefore, finds that the provisions of 38 U.S.C.A. 
§ 5103A(b) have been satisfied.

The provisions of 38 U.S.C.A. § 5103A(d) require VA to obtain 
medical examination or opinion if necessary to make a 
decision on the claim.  VA has obtained medical examination 
as necessary to adjudicate the increased rating claim and 
that examination report, dated August 1999, is adequate for 
rating purposes.  38 C.F.R. § 4.1 (2002).  The record also 
contains recent VA and private clinical records as well as 
extensive documentation of the veteran's clinical findings 
over the years.  On this record, the Board further finds that 
there is now sufficient evidence of record to make a decision 
on this claim, that the notice and duty to assist provisions 
of the VCAA have been satisfied, and that no reasonable 
possibility exists that any further assistance would aid the 
veteran in substantiating his claim.

The history of the veteran's service-connected genitourinary 
disability has been extensively described in prior decisions 
of the Board in May 1994, January 1998, and April 1999.  
Basically, he contracted a non-specific urethritis in service 
that was treated with antibiotics.  Treatment records dated 
in the 1970's and 1980's reflect his report of penicillin 
treatment on several occasions for slight urethral discharge 
(the last being in 1970) and his belief that he still had 
venereal disease.  The records indicate that he was diagnosed 
with stenosis of the external urethral meatus and chronic 
prostatitis.  Urethral dilatation was performed on at least 2 
occasions during that timeframe. 

On VA compensation examination in June 1991, no abnormal 
genitourinary clinical findings were reported.  Chronic 
urethritis with associated prostatitis was noted by history 
only.

Private treatment records in 1992 show the veteran's 
complaint of intermittent incomplete bladder emptying, 
increased nocturnal frequency, dysuria, and pain with 
ejaculation.  On examination, the prostate was non-tender; 
the diagnosis was benign prostatic hypertrophy.  Private 
hospital records in June 1993 reflect treatment which 
included urethroscopy with excisional biopsy of meatal 
condylomata and laser fulguration of the urethra and penile 
condylomata.  The final diagnosis was condylomata acuminata 
of the urethra and penile shaft.

A statement by the director of a VA medical center in January 
1994 indicates that the veteran had been seen in the urology 
clinic in December 1993, at which time serologic tests for 
syphilis and other laboratory tests had been negative.  
Nonetheless, the veteran disagreed with the urologist's 
professional opinion that he did not manifest venereal 
disease.

A February 1994 VA urethroscopy report noted findings of a 
modestly obstructive-appearing prostate that was negative for 
tumor, stone, or condyloma.  There was some residual urine in 
the bladder that probably represented fluid remaining from 
the urethroscopy.

Private treatment records show that, in March 1995, the 
veteran was unclear as to just what his symptoms were.  He 
had good force to his urinary stream and did not admit to any 
dysuria or hematuria.  On examination, there were no lesions 
or evidence of condylomata on the penile shaft, meatus or the 
scrotum.  The prostate was 1-2+ enlarged without evidence of 
nodularity or tenderness.  Later in March 1995, the veteran 
complained of a burning sensation at the head of the penis 
that was present all the time.

A May 1995 letter from a VA physician documented a meeting 
with the veteran.  The purpose of the meeting was to present 
the veteran with the results of a negative laboratory test 
for syphilis.  The physician indicated that the veteran 
seemed to have a fixation on the fact that he had contracted 
syphilis as a venereal disease in service, and it was 
explained to the veteran that the test would not now be 
normal if he had ever had syphilis.  The physician noted his 
belief that he doubted that such information would convince 
the veteran that he did not contract a sexually transmissible 
disease in service.

A May 1996 letter from a private physician notes that the 
urethral burning reported in 1995 had cleared following a 
course of antibiotics.  Examination was essentially normal at 
that time.  Medical records forwarded by Dr. Krush reveal 
that the veteran was a no show for an appointment in December 
1996.  A January 1997 private treatment record noted his 
report of stream spraying when voiding and nocturia 2-3 
times.  Physical examination revealed a right inguinal hernia 
and small left inguinal hernia, but was otherwise 
unremarkable.  He was given impressions of possible urethral 
stricture, bilateral inguinal hernias and erectile 
dysfunction.

A VA compensation examination was conducted in June 1998.  
The veteran's primary complaint was discomfort arising from 
the back of the scrotum toward the shaft of the penis.  He 
reported no dysuria, urgency, or frequency.  He denied 
hesitancy, urethral discharge, and hematuria.  On 
examination, the scrotum and contents were normal.  The 
prostate was noted to be 10-15 grams in size and benign in 
outline and consistency.  There was no tenderness.  
Urinalysis showed rare white blood cells, but no bacteria 
were seen.  The examiner's diagnoses included chronic 
urethritis by history, urethral stricture by history, and 
condyloma acuminata by history.  It was noted that there was 
no clinical evidence of any of those conditions at the time 
of the examination.  The examiner also opined that any 
current genitourinary residuals suffered by the veteran were 
more than likely not related to his non-specific urethritis.

Another VA genitourinary examination was conducted in August 
1999.  The veteran reported that, since he had had 4 urethral 
dilatations, he could not now control his stream of urine.  
He complained of urinary frequency, more during the day, but 
requiring him to get up 2-3 times per night.  The veteran 
also described urinary hesitancy.  He indicated that he could 
not control his urine and his underpants were sometimes wet, 
but he did not use any absorbent pads or other materials for 
incontinence.  He reported symptoms of recurrent urinary 
tract infections with burning on urination, frequency, 
urgency, and an "irritable" sensation in his penis.  He 
denied any hospital admissions for treatment of a urinary 
tract infection.  He had not taken any medicine for recurrent 
urinary tract infection until the previous few weeks, when he 
was given a two weeks course of antibiotics, following which 
the symptoms improved a little bit.  He was then still 
working at a hardware shop and reported that his urinary 
problems affected his occupation and daily activities because 
he needed to go to the bathroom very frequently, even while 
he was working with customers.  He also reported sleep 
difficulty because of frequency nocturia.  

On physical examination, there was a normal inspection and 
palpation of the penis, testicles, epididymis and spermatic 
cord.  There was no penis deformity.  There was loss of 
erectile power.  The veteran's testicles appeared to be 
normal in size and consistency with no evidence of atrophy.  
His complete blood count (CBC) and urinalysis laboratories 
were essentially normal.  He was given diagnoses of chronic 
and recurrent urinary tract infection, by history; urethral 
stricture, by history; and impotence.

Thereafter, VA clinical records reveal the veteran's February 
2000 report of intermittent micturition since being infected 
with a sexually transmitted disease in service.  An 
examination of his genitalia was unremarkable, and he was 
given a 10-day treatment of penicillin based on an impression 
of possible urethritis.  A June 2000 clinical record noted 
his complaint of urethritis, but that there was no sign of 
urethral discharge on examination.  He was referred to the 
mental health clinic due to his obsessive beliefs of 
genitourinary symptoms.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2002).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West Supp. 2001).  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

VA has defined competency of evidence as follows: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

38 C.F.R. §3.159(a) (2002).

Prostate gland disabilities are to be rated as voiding 
dysfunction or urinary tract infection, whichever is 
predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527 
(2002).  Stricture of the urethra is to be rated as voiding 
dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7511 
(2002).

Voiding dysfunction is to be rated as urine leakage, 
frequency, or obstructed voiding.  38 C.F.R. § 4.115a (2002).  
A 20 percent evaluation for urine leakage contemplates the 
wearing of absorbent materials which must be changed less 
than 2 times per day.  A 40 percent rating is warranted for 
the wearing of absorbent materials which must be changed 2 to 
4 times per day.  A 60 percent rating is warranted for 
continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day.  

A 20 percent evaluation for urinary frequency is warranted 
where there is a daytime voiding interval between one and two 
hours, or if the disability results in awakening to void 
three to four times per night.  A 40 percent rating is 
warranted for a daytime voiding interval of less than one 
hour, or if the disability results in awakening to void five 
or more times per night.  Urinary retention requiring 
intermittent or continuous catheterization warrants a 30 
percent rating.  A 20 percent rating is the maximum schedular 
rating for recurrent symptomatic urinary tract infections 
requiring drainage or frequent hospitalization (greater than 
two times/year), and/or requiring continuous intensive 
management warrant a 20 percent rating.  38 C.F.R. § 4.115a 
(2002).

As set forth above, the criteria for a rating greater than 
the 20 percent currently assigned for the veteran's 
genitourinary disability require one of the following: 1) use 
of an appliance or wearing of absorbent materials which must 
be changed at least twice a day, 2) a daytime voiding 
interval of less than one hour or awakening to void at least 
5 times per night, or 3) urinary retention requiring 
intermittent or continuous catheterization.  38 C.F.R. § 
4.115a (2002).

The Board finds that the veteran's urethritis with associated 
prostatitis is currently manifested by urinary frequency of 
2-3 times per night, and less frequently than hourly during 
the day; urinary hesitancy; some urinary leakage, but not 
enough to require use of absorbent pads or other materials; 
and symptoms of burning on urination, urgency, and an 
"irritable" sensation in his penis.  He has not been 
prescribed an appliance or absorbent materials for urinary 
leakage, and does not claim the need for such items.  He has 
not reported a daytime voiding interval of less than one hour 
or awakening to void at least 5 times per night.  
Furthermore, there is no evidence that he has ever required 
catheterization due to urinary retention.  The preponderance 
of the evidence, therefore, establishes that the veteran has 
not met the criteria for a rating in excess of 20 percent for 
his urethritis with associated prostatitis.

In so deciding, the Board is cognizant of the veteran's 
claimed need for continuous treatment for penicillin or other 
medicines, such as Pyridium, for his service connected 
genitourinary disability.  As reflected in the record, 
private and VA physicians over the years of noted his 
unfounded but obsessional claims of disability and symptoms 
which have warranted interventions and referrals for mental 
health consultation.  He has even been prescribed penicillin 
in the past for its psychotherapy benefits.  The veteran is 
competent to describe his claimed genitourinary symptoms, but 
he is not competent to arrive at a current medical 


diagnosis or indicate which course of treatment is medically 
indicated for his condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. §3.159 (2002).  His claimed 
symptoms of impotence, residuals of sexually transmitted 
disease and secondary psychiatric disorder have been denied 
service connection by previous final decisions.  The 
competent medical evidence of record fails to establish his 
entitlement to a higher rating under the applicable schedular 
criteria.  There is no doubt of material fact to be resolved 
in the veteran's favor, see 38 U.S.C.A. § 5107(b) (West 
2002), and his for an increased rating for urethritis with 
associated prostatitis must be denied.

The Board finally notes that, in his various statements of 
record, the veteran claims to have missed over 100 days of 
work since 1955 due to treatment for his genitourinary 
symptoms.  He has also referred to voiding frequency which 
interferes with his employability.  The Board, however, does 
not find that the veteran's service connected genitourinary 
disorder presents such an unusual or exceptional disability 
picture as to require referral of the claim by the RO to the 
Under Secretary for Benefits, or the Director of VA's 
Compensation and Pension Service for extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  His 20 percent schedular 
rating contemplates loss of working time during 
exacerbations, see 38 C.F.R. § 4.1 (2002), and the schedular 
criteria specifically contemplate the loss of earning 
capacity due to daytime voiding frequency of which the 
veteran does not meet the criteria for the maximum rating.  
Additionally, his genitourinary disorder has not resulted in 
frequent periods of hospitalization.  Thus, the Board does 
not find any "marked" interference with the veteran's 
employment not contemplated by the regular schedular criteria 
and further action on this question is not warranted.  
VAOPGCPREC 6-96 (1996).




ORDER

A rating in excess of 20 percent for urethritis with 
associated prostatitis is denied.


	                        
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

